DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Response to Amendment
The amendment filed on 09/24/2021 has been entered. Claims 1-6 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The limitation "second image" recited in claim 1 is unclear which renders the claim indefinite.  The term "second image" is not defined by the specification and it is unclear if the second image is the image taken in the second direction or the image following the first image in the plurality of image data.
Claim Rejections - 35 USC § 103
Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub No. 2015/0265254) in the view of Glossop et al. (US Pub No. US2010/0217117).
Regarding claim 1, Ishikawa teaches An ultrasound diagnostic system comprising: an ultrasonic probe having a plurality of transducers and configured to obtain a plurality of pieces of ultrasound image data of a subject (Figure 1 and 2, element (2001), see paragraphs 0048 and 0050), the plurality of transducers being arranged in a first direction and configured to transmit ultrasonic waves toward the subject and receive ultrasonic waves reflected from the subject (see paragraphs 0048 and 0050); a moving mechanism configured to move the ultrasonic probe in the first direction and in a second direction perpendicular to the first direction (see paragraphs 0062-0063, and Figure 3); and a controller including a processor being configured to perform a process including (Figure 2, elements 2002 and 2003, see paragraphs 0056), a) causing the ultrasonic probe to obtain a first ultrasound image (Figure 4, element S103, paragraph 0070), b) causing the moving mechanism to move the ultrasonic probe in the first direction based on a position of an image of a blood vessel appearing in the first ultrasound 
However, Ishikawa fails to explicitly teach generating a blood vessel map.
Glossop in the same field of endeavor in the subject of ultrasound diagnostic imaging teaches generating a blood vessel map (See paragraph 0044 and 0060).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Glossop to provide a blood vessel map. Doing so would increase the accuracy of puncture procedures as it helps the system to determine if the puncture information regarding puncture position is correct by using the vessel map. Also, it helps the physician to visualize the target vessel (see Glossop, paragraph 0072).

Regarding claim 2,  Ishikawa teaches the ultrasound diagnostic system according to claim 1, wherein the processor included in the controller is configured to perform the process further including (Figure 2, elements 2002 and 2003, see paragraphs 0056): causing a display device to display the ultrasound image indicated by the corresponding piece of ultrasound image data (see paragraph 0055); receiving specification of the blood vessel to be observed in the ultrasound image (see paragraph 0066); and calculating an amount of movement such that the image of the blood vessel to be observed is located at the center of the second ultrasound image (see paragraph 0084, Figure 9A, shows the blood vessel located at the center of the image).

Regarding claim 4, Ishikawa teaches The ultrasound diagnostic system according to claim 1, wherein the processor included in the controller is configured to perform the process further including (Figure 2, elements 2002 and 2003, see paragraphs 0056), causing the moving mechanism to move the ultrasonic probe in the second direction by a predetermined amount of movement each time the ultrasonic probe obtains ultrasound image data (Figure 4, see paragraph 0104, the probe is moved in the direction of the target (y-direction or x-direction or both, figure 3, paragraph 0063), by the moving amount calculated after the images were inputted in the system).

Regarding claim 5, Ishikawa teaches The ultrasound diagnostic system according to claim 1, wherein the data for displaying, on the display device, a plan view indicating a shape of the blood vessel to be observed and also includes an ultrasound image data group including the plurality of pieces of ultrasound image data obtained by the ultrasonic probe (see paragraph 0080 and 0113, and Figure11, where the figure shows the connection between the host controller and imaging display in the ultrasound diagnostic imaging).
However, Ishikawa fails to teach blood vessel map data is a vascular access map.
 Glossop in the same field of endeavor in the subject of ultrasound diagnostic imaging teaches blood vessel map data is for displaying a vascular access map (See paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Glossop to provide blood vessel map data for displaying a vascular access map. Doing so would increase the accuracy of puncture procedures as it helps the system to determine if the puncture information regarding puncture access planning is correct by using the vessel map. Also, it helps the physician to visualize the target vessel (see Glossop, paragraph 0072).

Regarding claim 6, Ishikawa teaches The ultrasound diagnostic system according to claim 5, wherein the processor included in the controller is configured to perform the process further including (Figure 2, elements 2002 and 2003, see paragraphs 0056): causing the moving mechanism to move the ultrasonic probe to a position (see paragraph 0104).
However, Ishikawa fails to teach receiving specification of a puncture position for the subject in the vascular access map displayed on the display device; and puncture position.
Glossop in the same field of endeavor in the subject of ultrasound diagnostic imaging teaches receiving specification of a puncture position for the subject in the vascular access map displayed on the display device (Figure 6, see paragraphs 0067 and 0074); and puncture position (Figure 6, see paragraphs 0067 and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Glossop to provide receiving specification of a puncture position for the subject in the vascular access map displayed on the display device; and puncture position. Doing so would increase the accuracy of puncture procedures as it helps the system to determine if the puncture information regarding puncture access planning is correct by using the vessel map. Also, it helps the physician to determine if the puncture needle will correctly hit the target vessel (see Glossop, paragraph 0068 and 0072).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub No. 2015/0265254) in the view of Glossop et al. (US Pub No. US2010/0217117) and in further view of Hisashi (WO2004032747).
Regarding claim 3, Ishikawa teaches The ultrasound diagnostic according to claim 1, wherein the ultrasonic probe (Figure 1, element 2001, see paragraph 0048)
However, Ishikawa fails to explicitly teach that the probe has a T-shaped transducer array that includes a plurality of transducers arranged in a line in the first direction and that includes a plurality of transducers arranged in the second direction. 
Hisashi in the same field of endeavor in the subject of ultrasound diagnostic device teaches the probe has a T-shaped transducer array that includes a plurality of transducers arranged in a line in the first direction and that includes a plurality of transducers arranged in the second direction (see paragraph 0066).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Hisashi to provide a probe that has a T-shaped transducer array that includes a plurality of transducers arranged in a line in the first direction and that includes a plurality of transducers arranged in the second direction. Doing so would allow the emission and the reflection of ultrasound energy in both directions (x-direction and y-direction), therefore, it would cover more surface area of the target region. Thus using a T-shaped transducer array would be beneficial for imaging.
Response to Arguments
Applicant's arguments filed on 09/24/2021 have been fully considered but they are not persuasive. 
The applicant argued that the cited prior art does not teach “causing the ultrasound probe moved by the moving mechanism to obtain a second ultrasound image having the blood vessel appearing at a center thereof”. However, Ishikawa teaches (figure 4, paragraphs 0070-0083 and 0103-0105) obtaining an image using an ultrasound probe, the image is then processed to detect if the target falls within the required imaging range. If the system cannot detect the target within the imaging range, then it will calculate the amount of region search. After the amount of region search is calculated, the system moves the probe to image the target. The probe is going to capture another image (Second image) and input it to the system, the system will repeat the processing process. After the system process the image it can detect if the target falls within the imaging range (center of the image), if yes then the process is done. 
The applicant argued that the cited prior art does not teach “causing the moving mechanism to move the ultrasonic probe a predetermined distance in the second direction perpendicular to the first direction to obtain another first ultrasound image each time the second ultrasound image has been obtained (figures 3 and 4, paragraph 0063), repeating a), b), and c) so that an imaging center of the ultrasonic probe moves by tracing a position of the blood vessel (figure 4, paragraph 0073), however, Ishikawa teaches in figures 3 and 4 that probe can be moved in the x axis direction or in the y axis direction which is perpendicular to the x axis direction. Therefore after the image is processed and the system didn’t detect the region of interest then it move in a second direction (whether it is in the x or y direction) it will be perpendicular to the first direction. The controller then moves the probe based on the calculated distance and direction to capture a second image and process it to check if the region of interest is within the imaging range. The region detection step uses contour extraction to help locating the region within the image which later helps in calculating the distance between the probe and the region and therefore move the probe accordingly.
Therefore, the claims amendments didn’t overcome the 35 USC 103 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793